IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-12-00404-CR

                      EX PARTE CRAIG E. MENDENHALL


                                 Original Proceeding


                           MEMORANDUM OPINION


       Craig E. Mendenhall filed an article 11.25 petition for writ of habeas corpus, also

known as a ‚medical writ,‛ with this Court. TEX. CODE CRIM. PROC. ANN. art. 11.25

(West 2005). He is serving time for a final felony conviction in a Texas Department of

Criminal Justice facility in Potter County. He also filed for relief under Article 5, Section

6 of the Texas Constitution.

       By letter dated November 6, 2012, the Clerk of this Court notified Mendenhall

that his proceeding was subject to dismissal because it appeared this Court had no

jurisdiction to grant his petition. Mendenhall was further warned that the Court would

dismiss this proceeding unless, within 21 days of the date of the letter, a response was
filed showing grounds for continuing the proceeding. Mendenhall filed a response but

it does not show grounds for continuing the proceeding.

       This Court does not have jurisdiction to grant an 11.25 writ of habeas corpus. See

TEX. CODE CRIM. PROC. ANN. arts. 11.05; 11.25 (West 2005); see also Ex parte Baltimore, 616
S.W.2d 205, 206-207 (Tex. Crim. App. 1981) (‚the phrase ‘legal custody’ as used…does

not contemplate a release after conviction of a felony.‛).        Even if the Court has

jurisdiction to grant an 11.25 writ after a felony conviction, it does not have jurisdiction

over Potter County where it appears the writ, if available, should be filed. See TEX.

CODE CRIM. PROC. ANN. art. 11.27 (West 2005); TEX. GOV’T CODE ANN. § 22.201(k) (West

Supp. 2012). Further, because the Court does not have jurisdiction over Potter County,

it does not have jurisdiction to issue a writ pursuant to Article 5, § 6 of the Texas

Constitution.

       This original proceeding is dismissed. See TEX. R. APP. P. 44.3. Mendenhall’s

motion for leave to file his petition is dismissed as moot.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed December 6, 2012
Do not publish
[CR25]

Ex parte Mendenhall                                                                   Page 2